DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JOHN D. GOODHUE, Reg. No. 47,603, on March 09, 2021. This Examiner’s amendment is based on latest version of the claims submitted by the Applicant on 01/25/2021. Please, see the proposed examiner’s amendment attachment for a complete claims changes.
Amendments to the Claims:
Claims 1, 9 and 13-14 have been amended as followings:
Regarding Claim 1, at line 21st, after “phone", delete “device”;
continuing in claim 1, at line 23rd, after “second", delete “wireless earpiece”, and replace with ---wearable device---;
continuing in claim 1 at line 24th, before “linkage”, delete “communication” and replace with ---communications---;
continuing in claim 1 at line 33rd, after “first”, delete “wireless earpiece” and replace with ---wearable device---;
continuing in claim 1 at line 34th, before “linkage”, delete “communication” and replace with ---communications---;
1 at line 48th, after “connection”, insert with ---with the mobile phone from the second wearable device to the first wearable device---; and after “achieve”, delete “a” and replace with ---the---; and on the same line, after “connection”, delete “wherein if” and replace with ---when---;
continuing in claim 1 at line 51st, after “used”, insert a semicolon (“;”) and delete “to handover the connection from the second wearable device and the mobile phone to the first wearable device and if” and 
continuing in claim 1 at line 53rd, before “the second”, insert with ---handover a wireless radio connection with the mobile phone from the first wearable device to the second wearable device to achieve the better connection when---.
Regarding Claim 9, at line 3rd, after “with the”, delete “remote device”, insert ---mobile phone---.
Regarding Claim 13, at the 1st line, after “wherein the”, delete “remote device is a mobile device” and replace with “mobile phone is”.
Regarding Claim 14, at line 4th, before "radio”, insert ---Bluetooth---;
continuing in claim 14, at line 20th, before “linkage”, delete “communication”, and replace with ---communications---;
continuing in claim 14, at line 27th, after “wherein”, delete “if”, and replace with ---when---;
continuing in claim 14, at line 29th, after “from”, insert with ---between---;
continuing in claim 14, at line 30th, after “to”, insert with ---between---, and on the same line, after “device”, insert ---and the mobile phone;---;
14, at line 30th, after “device”, delete “and if” and replace with ---wherein when---;
continuing in claim 14, at line 33rd, after “from”, insert with ---between---;
continuing in claim 14, at line 34th, after “to”, insert with ---between---, and on the same line, after “device”, insert ---and the mobile phone;---.
End of Amendment
(Note: Above amendments have been made in order to place the application in condition for allowance).
Response to Arguments
Applicant’s arguments based on the remarks filed on 01/25/2021 with respect to claims 1-4, 7-10 and 13-16 have been fully considered in view of the further Examiner’s amendment are persuasive. The rejections of claims 1-4, 7-10 and 13-16 have been withdrawn. 
Claims 1-4, 7-10 and 13-16 are pending in this application, of which claims 1 and 14 are independent claims. Claims 5-6, 11-12 and 17-19 have been cancelled by the Applicant.
Allowable Subject Matter
The present Claims 1-4, 7-10 and 13-16 are allowable. 
		Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 14, the Applicant’s arguments in the remark filed on 01/25/2021 from the first paragraph of page 10 to the second paragraph of page 13 that the combination of Djikstra and Shaffer whether alone or in combination at least fail to disclose the following limitations: the first and second wearable devices are configured to: perform signal measurements of radio signals…; evaluate a wireless radio connection strength and communicate the wireless radio connection strength to the other wearable device; wherein the system is configured to determine a better connection based on radio connection strength to handover the communication link to a better connection as claimed in claim 1  in combination with the other elements required by the claims as a whole and similarly claimed in claim 14 of the current application.
Other prior arts of record, such as Roeck (US 10306380); Cho (US 2006/0251277); Chiloyan (US 2007/0147629); Huddart (US 2007/0149261); Wyper (US 2009/0197532) and Tikander (US 2014/0294192) whether individually or in combination with other prior arts of record, also fail to teach the above limitations as claimed in claim 1 and similarly claim 14 above.
Since all the above prior arts of record fail to teach the claimed invention as claimed in the independent claims as discussed above, the independent claims 1 and 14 are therefore allowable. 
2-4, 7-10, 13, and 15-16 are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Russell et al. (US Pub. 2008/0101279) teaches a dual mode real-time audio communication system.
Miao et al. (US Pub. 2016/0330541) teaches a pair of wireless headset capable of exchanging or sharing communication data to each other.
Gehring et al. (US Pub. 2017/0238103) teaches a Bluetooth hearing devices with binaural linkage communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P TRAN whose telephone number is (571) 270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571 571-272-78557855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

   March 11, 2021